    IN THE DISTRICT COURT OF THE UNITED STATES

                    for the Western District of New York
                                  ____________________

                                                      January 2020 GRAND JURY
                                                      (Impaneled 01/03/2020)

 THE UNITED STATES OF AMERICA                         INDICTMENT

        -vs-                                          Violations:
                                                      Title 18, United States Code,
                                                      Sections 875(c) and 2261A(2)(B)
 SAMUEL MARA                                          (2 Counts)




                                        COUNT 1

                         (Threats by Interstate Communications)

                              The Grand Jury Charges That:

       On or about June 6, 2020, in the Western District of New York, and elsewhere, the

defendant, SAMUEL MARA, did knowingly, willfully, and unlawfully transmit

communications in interstate commerce, that is, a video posted on the internet website

“Facebook” which traveled between the State of New York and the State of California, which

contained a threat to injure the person of another, specifically, Victim 1, a person known to

the Grand Jury.

       All in violation of Title 18, United States Code, Section 875(c).
                                         COUNT 2

                                      (Cyberstalking)

                          The Grand Jury Further Charges That:

       From on or about June 6, 2020, to on or about July 29, 2020, in the Western District

of New York, and elsewhere, the defendant, SAMUEL MARA, with the intent to harass and

intimidate another person, that is, Victim 1, a person known to the Grand Jury, did use an

electronic communication service, an electronic communication system of interstate

commerce, and a facility of interstate and foreign commerce to engage in a course of conduct

that caused, attempted to cause, and would be reasonably expected to cause, substantial

emotional distress to Victim 1.

       All in violation of Title 18, United States Code, Section 2261A(2)(B).



       DATED: Buffalo, New York, November 17, 2020.



                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                   BY:    S/JOSHUA A. VIOLANTI
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716/843-5864
                                          Joshua.Violanti@usdoj.gov

A TRUE BILL:

S/FOREPERSON




                                             2
